    Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

MARK FLORA                 §
                           §
Plaintiff,                 §
                           §
VS.                        §            CIVIL ACTION NO.:
                           §            4:19-CV-2328
TRANSOCEAN DRILLING (USA), §
INC., ET AL.               §
Defendants.                §



 JOINT MOTION FOR AN AMENDED RULE 16 SCHEDULING ORDER


     Plaintiff, Mark Flora, and Defendants, Grand Isle Shipyard, LLC, Gulf

Logistics Operating, Inc.; Gulf Logistics, LLC, and LLOG Exploration

Offshore, LLC (erroneously named as LLOG Holdings, LLC); file this Joint

Motion for an Amended Rule 16 Scheduling Order and would respectfully

show as follows:

     On July 2, 2020, this Court entered the Amended Rule 16 Scheduling

Order.   See ECF No. 36.     On October 30, 2020, the Court entered a

subsequent Amended Rule 16 Scheduling Order. See ECF No. 42.

     Unfortunately, continued delays flowing from the pandemic, multiple

Gulf Coast storms, and a winter storm have delayed completion of remaining

but necessary discovery, including depositions of Defendants’ corporate
    Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 2 of 7




representatives, Plaintiff’s treating medical providers (who are located in

Texas and Louisiana), other key witnesses and Plaintiff and Defendants’

retained experts. Trial is currently set for the August 2021 trial term and the

parties assert that additional time to conduct discovery is needed to prepare

the case for trial. Id. The parties are not seeking a continuance of the existing

trial date, but respectfully request the following new deadlines so that the

remaining discovery can be conducted before the current discovery deadline

with a reasonable amount of time thereafter to timely file appropriate

motions.

      The Parties have agreed to mediate this matter with Mr. Robins Brice.

Due to scheduling conflicts, the parties were unable to mediate with Mr.

Brice in December 2020 as previously expected. The Parties are working

together to schedule mediation with Mr. Brice.

      This is the fourth Amended Docket Control Order requested by the

Parties, who have met and conferred and propose the following deadlines:

•     June 1, 2021: DISCOVERY shall be completed by this date.

•     June 30, 2021: MOTION CUT-OFF: No motion, including motions

to exclude or limit expert testimony under Fed. R. Evid. 702, shall be filed

after this date except for good cause shown. See LR 7.




                                      -2-
     Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 3 of 7




                                       Prayer

      The Parties ask this Court to enter an amended Rule 16 Scheduling

Order, and to grant any further relief, either in equity or at law, to which

they are justly entitled to receive.




                                        -3-
    Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 4 of 7




Respectfully submitted,

MORROW & SHEPPARD LLP

/s/ Daniel E. Sheppard
John D. Sheppard
State Bar No. 24051331
Federal I.D. 635193
Daniel E. Sheppard
State Bar No. 24103929
Federal I.D. 3120079
msfiling@morrowsheppard.com
jsheppard@morrowsheppard.com
3701 Kirby Dr., Suite 1000
Houston, Texas 77098
Telephone: (713) 489-1206
Facsimile: (713) 893-8370

Attorney for Plaintiff
Mark Flora




                                    -4-
    Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 5 of 7




BROWN SIMS, P.C.

/s/Melanie Fordyce
Michael D. Williams
State Bar No. 21564330
Federal I.D. 6982
mwilliams@brownsims.com
John G. H. Davis
State Bar No. 24012507
jdavis@brownsims.com
Melanie G. Fordyce
State Bar No. 24206702
Federal I.D. No. 1179595
mfordyce@brownsims.com
1177 West Loop South, 10th Floor
Houston, Texas 77027
Telephone: (713) 629-1580
Facsimile: (713) 629-5027

Attorneys for Defendant,
Grand Isle Shipyard, LLC




                                    -5-
    Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 6 of 7




ALLEN & GOOCH A LAW CORPORATION

/s/Alan Meche
Alan J. Meche
State Bar No. 24025530
AlanMeche@AllenGooch.com
Randy Theunissen
State Bar No. 00795174
RandyTheunissen@AllenGooch.com
P. O. Box 81129
Lafayette, Louisiana 70598-1129
Telephone: (337) 291-1480
Facsimile: (337) 291-1485


Attorneys for Defendants,
Gulf Logistics Operating, Inc.
Gulf Logistics, LLC
LLOG Exploration Offshore, LLC
(erroneously named as LLOG Holdings, LLC)




                                    -6-
    Case 4:19-cv-02328 Document 48 Filed on 03/29/21 in TXSD Page 7 of 7




                           Certificate of Service
I hereby certify that on March 29, 2021 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF filing system. Notice
of this filing will be sent to counsel for all parties by operation of the Court’s
electronic filing system.
                               /s/Daniel E. Sheppard
                               Daniel E. Sheppard




                                       -7-
